         Case 3:17-cv-01411-SI         Document 84       Filed 09/11/20      Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



MARK BOWDEN,                                          Case No. 3:17-cv-1411-SI

                Plaintiff,                            OPINION AND ORDER

       v.

UNITED RENTALS (NORTH AMERICA)
INC., and GENIE INDUSTRIES (A TEREX
BRAND) INC.,

                Defendants.


J. Randolph Pickett, R. Brendan Dummigan, and Kimberly O. Weingart, PICKETT DUMMIGAN
MCCALL LLP, Centennial Block, Fourth Floor, 210 SW Morrison St., Portland, OR 97204.
Of Attorneys for Plaintiff.

Nicholas E. Wheeler, Wendy M. Margolis, and Josephine C. Kovacs, COSGRAVE VERGEER
KESTER LLP, 900 SW Fifth Ave., 24th Floor, Portland, OR 97204. Of Attorneys for Defendant
Genie Industries (A Terex Brand) Inc.

Michael H. Simon, District Judge.

       Plaintiff Mark Bowden originally brought this products liability action against

Defendants United Rentals (North America) Inc. (“United Rentals”) and Genie Industries (A

Terex Brand) Inc. (“Genie”). Plaintiff has since settled his claims against United Rentals.

Plaintiff now alleges that Genie is liable for injuries he suffered while using a self-propelled

boom lift that Genie designed, manufactured, and sold. Before the Court is Genie’s motion for


PAGE 1 – OPINION AND ORDER
         Case 3:17-cv-01411-SI          Document 84        Filed 09/11/20      Page 2 of 16




summary judgment. Genie argues that there is no genuine dispute of material fact relating to the

claimed design defect and that Plaintiff has failed to present evidence from which a reasonable

jury could conclude that Genie is liable for plaintiff’s injuries. Genie argues that Plaintiff must

rely on expert testimony but has failed to present sufficient evidence. Genie also argues that

Plaintiff may not assert a failure to warn theory as part of a design defect claim. For the

following reasons, the Court DENIES Genie’s motion for summary judgment.

                                           STANDARDS

        A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court must

view the evidence in the light most favorable to the non-movant and draw all reasonable

inferences in the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252,

1257 (9th Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and

the drawing of legitimate inferences from the facts are jury functions, not those of a judge . . .

ruling on a motion for summary judgment,” the “mere existence of a scintilla of evidence in

support of the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252, 255 (1986). “Where the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                          BACKGROUND

        Plaintiff, an experienced boom lift operator, suffered injuries on September 20, 2015 after

a 2013 Genie S-45 self-propelled man lift/boom (the “boom lift”) moved suddenly and violently

when he operated it. On that date, Plaintiff tried to move the boom lift from a stationary position


PAGE 2 – OPINION AND ORDER
           Case 3:17-cv-01411-SI         Document 84       Filed 09/11/20     Page 3 of 16




against a solid barrier, close to another boom lift. Like a car, boom lifts are designed with a set of

steering wheels (like the front wheels on a car) and a set of non-steering wheels (like the rear

wheels on a car) attached to a base in which the engine is housed. A boom, which is the cage

from which the operator drives the boom lift, is attached to the base by a movable, extendable

shaft. The shaft connects with the base of the boom lift near the non-steering wheels. The boom

can be positioned over either the steering or the non-steering wheels. When the boom is over the

steering wheels, it is less stable because it is further from its fulcrum.

          On the day of Plaintiff’s injury, the boom lift originally was positioned with the steering

wheels, directed toward the barrier against which the boom lift was parked. The wheels were not

straight but turned (as if a driver of a car had not straightened the front wheels after parking).

Thus, to operate the boom lift, Plaintiff needed to back the boom lift out of its parked position,

with the boom positioned over the steering wheels. Completing this maneuver required Plaintiff

to activate a feature called the “drive enable switch.” When plaintiff operated the boom lift in

this manner, using the drive enable switch feature, the boom lift threw the cage, along with

Plaintiff inside, back and forth. Plaintiff alleges that he suffered serious physical injuries as a

result.

          Plaintiff filed his Complaint in Multnomah County Circuit Court against both United

Rentals, which had rented the boom lift to Plaintiff, and Genie, the manufacturer of the boom lift.

Defendants removed the case to this Court. Plaintiff later amended his Complaint to elaborate on

his theories of design defect.

          In his First Amended Complaint, Plaintiff alleges that the boom lift was dangerously

defective under theories of strict products liability and negligence. ECF 60. Plaintiff contends

that a different design that would have made the lift inoperable when the controls were set in the




PAGE 3 – OPINION AND ORDER
            Case 3:17-cv-01411-SI       Document 84         Filed 09/11/20      Page 4 of 16




manner described below would cure the alleged defect. Id. at 3-4.1 He also claims that Genie

failed to provide an adequate warning about the danger of operating the lift in certain conditions.

Id. at 5. Plaintiff identifies the alleged defects as follows:

                8. The design of the aforementioned 2013 Genie S-45 was
                dangerously defective in one or more of the following particulars:

                        a) The lift should have been designed to disable the fast
                        mode when the wheels are turned and the lift’s drive is first
                        engaged;

                        b) The lift should have been designed to disable the fast
                        mode when the drive enable switch must necessarily be
                        utilized to move the lift;

                        c) The lift should have been designed so that it would not
                        go into the fast mode unless the operator purposely set
                        control inputs to engage the fast mode;

                        d) The lift causes the operator to be violently thrown about
                        inside the lift cage when:

                                i) the lift is raised off the ground but not enough to
                                breach the horizontal plane;

                                ii) the lift drive speed selector is set for level ground
                                (allowing for maximum speed);

                                iii) the engine idle selector is set for the hare
                                symbol;

                                iv) the unit’s steering axle is positioned nearest the
                                platform with the wheels steered to the side;

                                v) the foot switch is depressed by the operator; and

                                vi) the joystick is slowly toggled by the operator;




        1
         Plaintiff does not allege a manufacturing defect. Although the Supplemental Report of
John Biskey, Plaintiff’s design expert, refers to the boom lift as “defective in design and
manufacturing” (ECF 77-10, p. 3), Plaintiff’s First Amended Complaint (ECF 60) does not
allege a manufacturing defect and relies solely on a design defect theory.



PAGE 4 – OPINION AND ORDER
            Case 3:17-cv-01411-SI     Document 84        Filed 09/11/20      Page 5 of 16




                      e) The lift causes the operator to be violently thrown about
                      inside the lift cage when:

                              i) the lift is raised off the ground but not enough to
                              breach the horizontal plane;

                              ii) the lift drive speed selector is set for level ground
                              (allowing for maximum speed);

                              iii) The lift is being operated in turtle (slow) mode;

                              iv) the unit’s steering axle is positioned nearest the
                              platform with the wheels steered to the side;

                              v) the foot switch is depressed by the operator; and

                              vi) the joystick is slowly toggled by the operator.

                      In this configuration, the lift would shift into high mode
                      when the operator tried to move the lift causing the same
                      violent movement of the basket that occurs when the lift
                      controls are set in hare (high speed) mode;

                      f) The lift should have been designed to be inoperable when
                      the controls were set as noted in 7(d) or 7(e) above, or, at a
                      minimum, these configurations of the lift and the controls
                      should have prevented the high speed operation of the lift;2

                      g) The lift was also dangerously defective in that there were
                      no warnings on the lift or in the operator’s manual that
                      warned against the danger of operating the lift in the
                      configurations noted in (d) and 7(e) above, at a time when
                      defendant Genie knew, or, in the exercise of reasonable
                      care, should have known, of the reasonably foreseeable and
                      unreasonably dangerous risk of harm caused by the
                      existence of those defects.

Id. at 3-5.




        2
          Paragraphs 8(f) and 8(g) in Plaintiff’s First Amended Complaint (ECF 60) contain a
typographical error. These paragraphs refer to paragraph “7(d)” and “7(e),” but Plaintiff meant to
refer to paragraphs “8(d)” and “8(e).” The Court accepts this informal amendment.



PAGE 5 – OPINION AND ORDER
         Case 3:17-cv-01411-SI        Document 84        Filed 09/11/20     Page 6 of 16




       Plaintiff seeks damages of $25,000 for past medical expenses, $50,000 for future medical

expenses, $140,000 for lost wages, $500,000 for future lost earnings, and $3,500,000 for non-

economic damages. Id. at 7.

                                          DISCUSSION

A. Admissibility of Expert Testimony

       Plaintiff offers expert testimony from Mr. John W. Biskey that the boom lift was

defective in design because it was unreasonably dangerous. Plaintiff also offers expert testimony

from Dr. Ruston M. Hunt that Genie did not adequately warn consumers of the danger posed by

the usage configuration at issue. Among other arguments, Genie challenges the admissibility of

Plaintiff’s expert evidence.

       1. Legal Standard

       In City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036 (9th Cir. 2014), the Ninth Circuit

discussed the standard under which a district court should consider the admissibility of expert

testimony. As explained by the Ninth Circuit:

               Rule 702 of the Federal Rules of Evidence provides that expert
               opinion evidence is admissible if: (1) the witness is sufficiently
               qualified as an expert by knowledge, skill, experience, training, or
               education; (2) the scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence or
               to determine a fact in issue; (3) the testimony is based on sufficient
               facts or data; (4) the testimony is the product of reliable principles
               and methods; and (5) the expert has reliably applied the relevant
               principles and methods to the facts of the case. Fed. R. Evid. 702.

               Under Daubert [v. Merrell Dow Pharm., Inc., 509 U.S. 579
               (1993)] and its progeny, including Daubert II [Daubert v. Merrell
               Dow Pharms, Inc., 43 F.3d 1311 (9th Cir. 1995)], a district court’s
               inquiry into admissibility is a flexible one. Alaska Rent-A-Car, Inc.
               v. Avis Budget Grp., Inc., 738 F.3d 960, 969 (9th Cir. 2013). In
               evaluating proffered expert testimony, the trial court is “a
               gatekeeper, not a fact finder.” Primiano v. Cook, 598 F.3d 558,
               565 (9th Cir. 2010) (citation and quotation marks omitted).



PAGE 6 – OPINION AND ORDER
         Case 3:17-cv-01411-SI          Document 84       Filed 09/11/20      Page 7 of 16




                “[T]he trial court must assure that the expert testimony ‘both rests
                on a reliable foundation and is relevant to the task at hand.’” Id.
                at 564 (quoting Daubert, 509 U.S. at 597). “Expert opinion
                testimony is relevant if the knowledge underlying it has a valid
                connection to the pertinent inquiry. And it is reliable if the
                knowledge underlying it has a reliable basis in the knowledge and
                experience of the relevant discipline.” Id. at 565 (citation and
                internal quotation marks omitted). “Shaky but admissible evidence
                is to be attacked by cross examination, contrary evidence, and
                attention to the burden of proof, not exclusion.” Id. at 564 (citation
                omitted). The judge is “supposed to screen the jury from unreliable
                nonsense opinions, but not exclude opinions merely because they
                are impeachable.” Alaska Rent-A-Car, 738 F.3d at 969. Simply
                put, “[t]he district court is not tasked with deciding whether the
                expert is right or wrong, just whether his testimony has substance
                such that it would be helpful to a jury.” Id. at 969-70.

                The test of reliability is flexible. Estate of Barabin v.
                AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (en banc).
                The court must assess the expert’s reasoning or methodology,
                using as appropriate criteria such as testability, publication in peer-
                reviewed literature, known or potential error rate, and general
                acceptance. Id.; see also Primiano, 598 F.3d at 564. But these
                factors are “meant to be helpful, not definitive, and the trial court
                has discretion to decide how to test an expert’s reliability as well as
                whether the testimony is reliable, based on the particular
                circumstances of the particular case.” Primiano, 598 F.3d at 564
                (citations and quotation marks omitted); see also Barabin, 740
                F.3d at 463. The test “is not the correctness of the expert’s
                conclusions but the soundness of his methodology,” and when an
                expert meets the threshold established by Rule 702, the expert may
                testify and the fact finder decides how much weight to give that
                testimony. Primiano, 598 F.3d at 564-65. Challenges that go to the
                weight of the evidence are within the province of a fact finder, not
                a trial court judge. A district court should not make credibility
                determinations that are reserved for the jury.

Id. at 1043-44 (alterations in original).

        2. Testimony of John W. Biskey

        Plaintiff offers expert testimony from Mr. John W. Biskey, the President of Biskey’s

Forensic Engineering, Inc. Mr. Biskey is a licensed Professional Engineer with more than 40

years of work experience. He has a Master of Science degree in mechanical engineering and a



PAGE 7 – OPINION AND ORDER
         Case 3:17-cv-01411-SI         Document 84       Filed 09/11/20      Page 8 of 16




Bachelor of Science degree in metallurgical engineering. ECF 77-8 at 6. Mr. Biskey provided a

declaration and two reports, stating his opinions and bases. His declaration is dated August 8,

2019. ECF 77-4. His first, or initial, report is dated April 23, 2019. ECF 77-8. His second, or

supplemental, report is dated November 12, 2019. ECF 77-10. Mr. Biskey was deposed by Genie

on February 25, 2020. ECF 75-2.

       In both his initial report (ECF 77-8) and his supplemental report (ECF 77-10), Mr. Biskey

details the examination process that he relied on to form his expert opinions. Mr. Biskey, along

with representatives from Genie and United Rentals, conducted a thorough and methodical

examination of the boom lift. This examination was videotaped and documented. First, the boom

lift was inspected to ensure that all components functioned properly. Next, the boom lift was

configured as it had been by the Plaintiff just before his injury. Operating in this configuration,

the boom lurched back and forth. Mr. Biskey formed his opinions and conclusions based on this

testing process, as well as his expert experience and knowledge. The methods and analysis

applied by Mr. Biskey are sound and cannot be construed as “unreliable” or “nonsense.”

Mr. Biskey’s expert opinions are admissible. To the extent that Genie challenges certain

conclusions or argues that Mr. Biskey was unaware of certain information, Genie may cross-

examine Mr. Biskey at trial. Genie’s challenges go to the weight that should be given to

Mr. Biskey’s opinions, not their admissibility.

       3. Testimony of Ruston M. Hunt

       Plaintiff also offers expert testimony from Dr. Ruston M. Hunt, Ph.D., the principal of

RM Hunt, Ltd. Dr. Hunt is an expert in Human Factors Engineering. He has a Ph.D. in

mechanical engineering and both a Master of Science degree and a Bachelor of Science degree in

industrial engineering. ECF 77-9 at 1. Dr. Hunt provided a declaration and two reports, stating

his opinions and bases. His declaration is dated August 8, 2019. ECF 77-5. His first, or initial,


PAGE 8 – OPINION AND ORDER
         Case 3:17-cv-01411-SI        Document 84        Filed 09/11/20     Page 9 of 16




report is dated April 25, 2019. ECF 77-9. His second, or supplemental, report is dated

November 14, 2019. ECF 77-11.

       In Dr. Hunt’s initial report (ECF 77-9) and supplemental report (ECF 77-11), he provides

his opinions regarding the warning and labelling of the boom lift and its instruction manual.

Dr. Hunt’s initial report, dated April 25, 2019, lays out a clear and reliable methodology for his

conclusions regarding the warnings on the boom itself and in the instruction manual. His analysis

follows a structured methodology, which he states is “generally, if not almost universally,

accepted in the human factors engineering profession.” Dr. Hunt uses this methodology to reach

opinions that the jury may consider about whether the way in which the boom lift’s operation

intersected with the warnings and instructions was unreasonably dangerous.

       Dr. Hunt’s conclusions regarding design modifications, however, are not sufficiently

supported by reliable methodology, and thus they are excluded. Dr. Hunt’s initial report, dated

April 25, 2019, states: “While there may be design modifications such as safety interlocks and

limits on platform speed that could protect against such hazards this is beyond the scope of my

analysis in this matter.” ECF 77-9 at 20. If Dr. Hunt had presented such analysis with reliable

methodology, the Court would evaluate whether Dr. Hunt is qualified to present such an opinion.

Dr. Hunt, however, presented no such methodology in his initial or supplemental reports, and

thus he may not opine on this issue. Dr. Hunt’s expert opinions regarding the warning and

labelling of the boom lift and its instruction manual are admissible. To the extent that Genie

challenges certain conclusions or argues that Dr. Hunt was unaware of certain information,

Genie may cross-examine Dr. Hunt at trial. Genie’s challenges go to the weight that should be

given to Dr. Hunt’s opinions regarding warnings and labeling, not their admissibility.




PAGE 9 – OPINION AND ORDER
           Case 3:17-cv-01411-SI       Document 84      Filed 09/11/20      Page 10 of 16




B. Design Defect

       Genie moves for summary judgment against Plaintiff’s claim that the boom lift was

defectively designed. Genie primarily argues that Plaintiff’s expert evidence is inadmissible

because Plaintiff’s expert Mr. Biskey did not provide a basis for concluding that an alternative

design was feasible. The Court denies Genie’s motion because, based on the record evidence, a

reasonable jury could conclude that an alternative design is feasible and that Genie is liable for a

design defect that caused Plaintiff’s injuries.

       It is not Plaintiff’s burden to redesign the boom lift for Genie, but rather to demonstrate

that the boom lift, as designed, was unreasonably dangerous. In Or. Rev. Stat. § 30.920, Oregon

codified the “consumer expectations” test for determining when a product is defective. See

McCathern v. Toyota Motor Corp., 332 Or. 59, 75 (2001). This test requires a plaintiff to “prove

that, when the product left the defendant’s hands, the product was defective and dangerous to an

extent beyond that which the ordinary consumer would have expected.” Id. at 79. “Whether a

product is dangerous to an extent beyond that which would be contemplated by the ordinary

consumer is a factual question to be determined by the jury.” Id. at 77. A trial court, however,

must “ensure that the evidence is sufficient for the jury to make an informed decision about what

ordinary consumers expect.” Id. Because Or. Rev. Stat. § 30.910 creates a rebuttable

presumption that a product is not defective,3 “a plaintiff may not rely on the bare assertion of a

defect from which a jury may infer unreasonable dangerousness; rather, a party must

affirmatively put forth some evidence on the issue of dangerousness before the issue may

properly be submitted to a jury.” Russell v. Deere & Co., 186 Or. App. 78, 83 (2003).



       3
         It is a “disputable presumption” in such cases that “a product as manufactured and sold
or leased is not unreasonably dangerous for its intended use.” Or. Rev. Stat. § 30.910.



PAGE 10 – OPINION AND ORDER
         Case 3:17-cv-01411-SI         Document 84       Filed 09/11/20      Page 11 of 16




       Consumer expectations about how a product should perform under a specific set of

circumstances may, in some cases, be within the realm of jurors’ common experience.

McCathern, 332 Or. at 78. In other cases, however, the products or circumstances involved may

be such that the average person would not know what to expect. Id. “When a jury is unequipped,

either by general background or by facts supplied in the record, to decide whether [a product]

failed to perform as safely as an ordinary consumer would have expected . . . additional evidence

about the ordinary consumer’s expectation is necessary.” Id. (quotation marks omitted)

(alteration in original). In a design defect case, this additional evidence may consist of risk-utility

balancing—proving that a practicable and feasible design alternative was available. Id. Such

proof, however, is not required. See id. (“We agree that evidence related to risk-utility balancing,

which may include proof that a practicable and feasible design alternative was available, will not

always be necessary to prove that a product’s design is defective and unreasonably dangerous,

i.e., that the product failed to meet ordinary consumer expectations.”) (emphasis in original). The

issue now before the Court is whether Plaintiff has made a sufficient showing that a reasonable

juror could conclude that an alternative design is feasible, and, if not, whether Plaintiff has

otherwise demonstrated that the boom lift was unreasonably dangerous as designed.

       Plaintiff contends that the boom lift should have been designed to prevent operation in

high speed (or, in “hare” mode) when the drive enable switch is required for operation under the

conditions at issue. Plaintiff’s expert, Mr. Biskey, argues that because the boom lift is already

engineered to detect these conditions, reengineering these controls to prevent operation until the

speed settings are at the slowest possible level (or, in “turtle” mode) is a relatively minor and

feasible alternative design. Plaintiff has presented no evidence of any testing done to assess the

feasibility of Mr. Biskey’s proposal that the boom lift be configured to prevent operation in fast,




PAGE 11 – OPINION AND ORDER
        Case 3:17-cv-01411-SI         Document 84       Filed 09/11/20      Page 12 of 16




or “hare,” mode when the boom lift is being operated in the manner that Plaintiff alleges he

operated it, or of other products on the market that include such a feature. Because no such

testing has occurred, the Court must determine whether the evidence presented thus far is

sufficient to present to a jury on the question of whether Mr. Biskey’s proposed alternative is

practicable. See Wilson 282 Or. at 68 (“The trial court should not permit an allegation of design

defect to go to the jury unless there is sufficient evidence upon which to [determine whether the

proposed alternative design has been shown to be practicable].”). The Court considers Mr.

Biskey’s reports, his declaration, and his deposition in making this determination.

       Genie is correct in stating that Mr. Biskey has not presented analysis of the marginal cost

of a change that would have prevented use in the configuration that allegedly caused Plaintiff’s

injuries. Such an analysis, however, is not required for the Court to submit a question of

unreasonable danger to a jury in this case. During his deposition, Mr. Biskey identified the

mechanisms already present in the boom lift and explained how those systems could be used to

create the safeguards he says are needed, as discussed in his expert materials:

               Well, it can be done in various ways. You have a proportional
               controller which obviously has some sort of a logic ability to it. In
               other words it senses how far it's moved and sends a proportional
               electrical signal to somewhere else. That thing could be linked to a
               switch or switches sensing the wheel position. That when already
               there's switches that sense the platform position or the relation to
               the steered wheels or when it's out of -- out of being at the end
               opposite the steered wheels, you could -- you could have similar
               type switches on the steering system that beyond a certain amount
               of rotation of the steered wheels that the signal would be limited.
               In other words, if that controller is sending a greater voltage, let's
               say, calling for greater movement, it would be truncated or limited
               by part of the electric circuitry.

ECF 75-2 at 75.

       The existence of the safety feature that detects the conditions at issue is affirmed by

Genie’s expert witness, Mr. Berry. ECF 77-14 at 3-4. As Mr. Biskey explains in his deposition,


PAGE 12 – OPINION AND ORDER
           Case 3:17-cv-01411-SI      Document 84       Filed 09/11/20      Page 13 of 16




the process of refining the mechanical and electrical changes he proposes would be an iterative,

subjective one. See ECF 75-2 at 78-79. Despite Mr. Biskey not having performed such testing,

the Court concludes that given the current undisputed capabilities of the boom lift, the feasibility

of Plaintiff’s proposed alternative design is suitable for determination by a jury.

C. Failure to Warn

       1. Whether Plaintiff’s Evidence Is Sufficient

       Genie also moves for summary judgment against Plaintiff’s failure to warn claim. See

ECF 60 at 3-5.4 Genie placed instructions on the lift operator’s platform near the “drive enable

switch” that directed the operator, in relevant part, as follows: “To drive, hold drive enable

switch to the side and slowly move drive control handle. Machine may drive in opposite

direction that drive steer controls are moved.” ECF 55 at 76, 77.

       A warning is adequate when it is “in such a form that it could reasonably be expected to

catch the attention of the reasonably prudent [person] in the circumstances of its use” and its

content is “of such a nature as to be comprehensible to the average user and to convey a fair

indication of the nature and extent of the danger to the mind of a reasonably prudent person.”

Anderson v. Klix Chem. Co., 256 Or. 199, 207 (1970), rev’d on other grounds, Phillips v.

Kimwood Mach. Co., 269 Or. 485 (1974). More specifically,

                [A user] shall have a fair and adequate notice of the possible
                consequences of use or even misuse. * * * The rule is that when a
                manufacturer undertakes by printed instructions to advise of the
                proper method of using [the] chattel, [the manufacturer] assumes
                the responsibility of giving accurate and adequate information with

       4
          The relevant allegation in paragraph 8 of Plaintiff’s First Amended Complaint, with the
typographical error corrected, reads: “The design of the aforementioned 2013 Genie S-45 was
dangerously defective in one or more of the following particulars: . . . g) The lift was also
dangerously defective in that there were no warnings on the lift or in the operator’s manual that
warned against the danger of operating the lift in the configurations noted in ¶¶[8](d) and [8](e)
above . . . .” ECF 60 at ¶ 8(g).



PAGE 13 – OPINION AND ORDER
         Case 3:17-cv-01411-SI         Document 84        Filed 09/11/20    Page 14 of 16




               respect thereto, including instructions as to the dangers involved in
               improper use . . . .

Schmeiser v. Trus Joist Corp., 273 Or. 120, 132 (1975) (simplified).

       When a warning is given, “the seller may reasonably assume that it will be read and

heeded; and a product bearing such a warning, which is safe for use if [the warning] is followed,

is not in defective condition, nor is it unreasonably dangerous.” Benjamin v. Wal-Mart Stores,

Inc., 185 Or. App.444, 454 (2002) (quoting Restatement (Second) of Torts, comment j)

(alteration in original). The adequacy of a warning ordinarily is a question for the jury. Id.; see

also Lavoie v. Power Auto, Inc., 259 Or. App. 90, 102 (2013). A plaintiff, however, must provide

some evidence from which a jury could find that the warnings were inadequate. See Safeco Ins.

Co. of Am. v. Olstedt Constr., Inc., 2004 WL 1050877, at *7-8 (D. Or. May 7, 2004) (granting

summary judgment against a failure to warn claim because the evidence showed the warnings

provided by the defendants were adequate).

       Plaintiff, relying on the expert opinion of Dr. Hunt, argues that the warning here was

insufficient. ECF 60 at 5. Dr. Hunt also opines that the warnings were not in “ANSI Z535

compliant formatting,” which is used elsewhere in the instruction manual to indicate safety

warnings. The Court finds that the expert testimony submitted by Plaintiff regarding the warning

at issue is sufficient to allow consideration of this question by a jury.

       2. Whether a Design Defect Claim May Be Brought with a Failure to Warn Claim

       Genie also argues that Plaintiff’s failure to warn claim is improper under Oregon law,

because such a claim may not be brought along with a design defect claim. Genie’s argument,

however, misstates the applicable law. Courts often submit to a jury alternative claims for design

defect and failure to warn. See, e.g., Lakin v. Senco Prods., Inc., 144 Or. App. 52, 58 n.3 (1996)

(“As noted above, the court submitted plaintiffs’ design defect, inadequate testing, and failure to



PAGE 14 – OPINION AND ORDER
          Case 3:17-cv-01411-SI        Document 84       Filed 09/11/20     Page 15 of 16




warn specifications to the jury.”); cf. Glover v. BIC Corp., 6 F.3d 1318, 1324 (9th Cir. 1993)

(explaining that a defectively designed product can have an adequate warning that may alleviate

strict liability, but a defectively manufactured product cannot have a warning that would alleviate

strict liability).

         The cases that Genie cites for its assertion that a failure to warn claim may not be brought

along with a design defect claim miss the mark. Genie cites Glover, which as noted above

supports the proposition that failure to warn and design defect claims are compatible. In Smith v.

Fred Meyer, also cited by Genie, the Oregon Court of Appeals sustained the trial court’s decision

to strike the plaintiff’s failure to warn claim because the claim alleged “that defendants were

required to warn users that their product, even if used properly, contained an inherent defect,

making it unsuitable for its intended use.” 70 Or. App. 30, 33 (1984). That is not what Dr. Hunt

opines. Similarly, another case that Genie cites involved a situation in which “no warning could

possibly make a defectively manufactured product safe for normal use.” Knight v. Just Born,

Inc., 2000 WL 924624 at *12 (D. Or. March 28, 2000).

         Nor does Edmons v. Home Depot, 2011 WL 127165, (D. Or. 2011), another case cited by

Genie, support Genie’s argument. In Edmons, the court noted the distinction between failure to

warn of a design defect and a failure to warn as a design defect. Edmons, 2011 WL 127165,

at *2, n.2. Oregon law recognizes strict liability where “a product presents an unknown danger

that must be addressed by instruction as to its proper and safe use.” Id. This is what Plaintiff

alleges, in the alternative.

         Plaintiff’s allegations of defective design and defective warning are not incompatible.

Rather, they are complementary. Plaintiff does not claim that the boom lift was so inherently

defective that it was unsuitable for its intended use. Instead, he claims first that the machine was




PAGE 15 – OPINION AND ORDER
         Case 3:17-cv-01411-SI         Document 84          Filed 09/11/20   Page 16 of 16




unreasonably dangerous when used in a particular manner and the machine should be prevented

from operating in that very specific way. Second, he claims in the alternative that if the product

could not feasibly be modified to eliminate the specific danger, it needed a clear warning

advising of that danger. Based on the record evidence, a jury reasonably could find that a

different design was feasible, cost effective, and efficient, thus making the current design

defective. Alternatively, even if a jury found that a different design would have not been feasible

or would have been too costly or inefficient, a jury reasonably could find that an adequate

warning would have effectively managed the risk. The Court therefore rejects Genie’s argument

that plaintiff’s failure to warn claim is not cognizable.

                                          CONCLUSION

       Genie’s Motion for Summary Judgment (ECF 74) is DENIED.

       IT IS SO ORDERED.

       DATED this 11th day of September, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 16 – OPINION AND ORDER
